No. 04-1207
                                       File Name: 05a0545n.06
                                         Filed: June 24, 2005

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


LINDA GILBERT, et al.,
           Plaintiffs-Appellants,
                                                      ORDER
               v.

JOHN D. FERRY, JR., et al.,
           Defendants-Appellees.

________________________________/

       BEFORE: BOGGS, Chief Circuit Judge; KENNEDY and MARTIN, Circuit Judges.

       Plaintiffs have filed a motion to suspend the rules, expedite the appeal filed in Fieger v. Ferry,

No. 05-1295, consolidate that case with the instant appeal, vacate the district court judgment in that

case and the panel decision in Gilbert v. Ferry, No. 04-1207, remand both cases to the district court for

reconsideration in light of Exxon Mobil Corporation v. Saudi Basic Industries Corporation, 544 U.S.

_____, March 30, 2005, and remand both cases with instructions to re-open discovery so Plaintiffs-

Appellants may produce evidence that one or more of the exceptions to Younger abstention apply to

Gilbert and Fieger.

       The motion to consolidate the appeal filed in Fieger with the instant appeal and to remand the

consolidated cases is denied in light of our decision this day in Gilbert.

       The motions to remand Fieger for further discovery and to expedite the appeal are denied

without prejudice and may be raised before the panel assigned to that appeal.

                                               ENTERED BY ORDER OF THE COURT


                                               ___________________________________
                                                     Leonard Green, Clerk